ORDER

PER CURIAM.
Defendant, by way of declaratory judgment action, challenged the Department of Corrections calculation of his presentence, time-served credit and the constitutionality of § 558.031. His petition was dismissed by the trial court. The court had jurisdiction to address the constitutionality issues raised by the defendant since the Supreme Court had already addressed the issues in previous cases. This court determined that § 558.031 did not violate any of the defendant’s constitutional rights and he *402was not entitled to the credit he sought. Affirmed. Rule 84.16(b).